     Case: 1:20-cv-00486 Document #: 19 Filed: 02/20/20 Page 1 of 1 PageID #:67

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Lucas Regan
                          Plaintiff,
v.                                                Case No.: 1:20−cv−00486
                                                  Honorable Edmond E. Chang
Pinger, Inc.
                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 20, 2020:


        MINUTE entry before the Honorable Edmond E. Chang: Plaintiff having filed a
notice of voluntary dismissal [18], the instant action is dismissed without prejudice,
pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), with each party to bear its own costs and fees.
Civil case terminated. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
